Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “The Office Of The Future: A Unified Approach to Image-Based Modeling and Spatially Immersive Displays” by Ramesh Raskar, et al, (hereinafter Raskar) in view of “PlayAnywhere: A Compact Interactive Tabletop Projection-Vision System” by Andrew D. Wilson (hereinafter Wilson2) in view of U.S. Patent Application Publication 2013/0169637 A1 (hereinafter Zink) in view of "C1x6: A Stereoscopic Six-User Display for Co-located Collaboration in Shared Virtual Environments" by Alexander Kulik, et al. (hereinafter Kulik).
	Regarding claim 1, the limitations “[a] projector, comprising: … a projector … capable of projecting from a single location onto a surface a plurality of versions of a source image for viewing from a corresponding plurality of different perspectives" is taught by Raskar (abstract, paragraphs 1, 3 “We introduce ideas, proposed technologies, and initial results for an office of the future that is based on a unified application of computer vision and computer graphics in a system that combines and builds upon the notions of the CAVE™, tiled display systems, and image-based modeling. The basic idea is to use real-time computer vision techniques to dynamically extract per-pixel depth and reflectance information for the visible surfaces in the office including walls, furniture, objects, and people, and then to either project images on the surfaces, render images of the surfaces, or interpret changes in the surfaces. In the first case, one could designate every-day (potentially irregular) real surfaces in the office to be used as spatially immersive display surfaces, and then project high-resolution graphics and text onto those surfaces. … Finally, one could interpret dynamic changes in the surfaces for the purposes of tracking, interaction, or augmented reality applications. … Our approach to rendering on the designated (potentially irregular) display surfaces is to employ a two-pass projective texture scheme to generate images that when projected onto the surfaces appear correct to a moving head-tracked observer”  Raskar teaches a projection system for projecting images that are edited to appear correctly for a moving observer, i.e. multiple versions of an image projected for a corresponding plurality of viewpoints.  Section 4, paragraph 2 describes the specific projectors used in the system.)
	The limitation(s) “a camera …  capable of detecting movement of objects over projected images; … detect movement of an object over a projection of the image …  the camera capable of detecting movement of the object, generating signals representative of movement of the object, and transmitting signals to the processing element" are taught by Raskar (abstract, paragraph 2, “To accomplish the simultaneous capture and display we envision an office of the future where the ceiling lights are replaces by computer controlled cameras and "smart" projectors that are used to capture dynamic image-based models with imperceptible structured light techniques, and to display high-resolution images on designated display surfaces.  By doing both simultaneously on the designated display surfaces, one can dynamically adjust or autocalibrate for geometric, intensity, and resolution variations resulting from irregular or changing display surfaces, or overlapped projector images.”  Sections 3.1, 3.2, and 3.3 describe the process of using projectors and cameras controlled by a computer processor to track geometrical changes in display surfaces, along with a corresponding rendering technique (section 3.4) which compensates for the changing display surface, as shown in figure 7, where a projected image (7a) is distorted by an object in the foreground (7b) and the system accounts for the change.  Section 4, paragraph 2, describes the cameras used.  While Raskar's image (Figure 7) only shows a single object, the system is continuously adaptive, such that an object may affect the projection, and be corrected for in a first edited image.)
The limitations “An integrated, interactive, multi-perspective projector, comprising: a housing; a projector carried by the housing … a camera carried by the housing … a controller carried by the housing and in communication with the  projector and the camera, the controller including a processing element and one or more computer-readable storage media having thereon computer-executable instructions that, when executed by the processing element, cause the processing element to” is partially taught by Raskar (Raskar teaches the system comprises a projection system and camera system controlled by a processing system (section 4, paragraph 2, using an SGI Infinite Reality, i.e. a computer system executing a program stored in memory), and further that the goal is to create integrated units working in unison, as in section "Every Millimeter at Every Second", paragraph 3.  Raskar does not explicitly teach that the elements are housed together in a single integrated unit.)  However, this limitation is taught by Wilson2 (abstract, figures 1, 2, “We introduce PlayAnywhere, a front-projected computer vision-based interactive table system which uses a new commercially available projection technology to obtain a compact, self-contained form factor. PlayAnywhere’s configuration addresses installation, calibration, and portability issues that are typical of most vision-based table systems, and thereby is particularly motivated in consumer applications."  Figures 1 and 2 show exemplary configurations of an integrated projector, camera, and controller system projecting onto the surface the system sits on.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raskar’s office of the future, to incorporate the system into an integrated unit as taught by Wilson2 because PlayAnywhere is are analogous art directed to projector camera interaction systems (e.g. section “Introduction”, paragraphs 2-3), and the integrated unit would allow for more wide ranging applications (e.g. increased portability or reduced installation time/cost).  Further, it is noted that modifying Raskar’s office of the future, which relied on user viewpoint tracking and modifying images projected by the system for multiple user viewpoints, to be integrated into a single housing as taught by Wilson2, would correspond to an integrated, interactive, multi-perspective projector.
The limitation “repeatedly edit the source image to provide a series of first edited images based on the effect of the movement of the object over the projected image from a first perspective; ... cause the projector to display the series of first edited images on the surface and the object as a series of first projected images visible from the first perspective; repeatedly edit the source image to provide a second series of edited images based on the effect of movement of the object over the projected image from a second perspective the surface, ... the second perspective being different from the first perspective" is taught by Raskar (section "Every Millimeter at Every Millisecond", paragraph 2, section 3.4, paragraphs 1-4, “At some point when considering all of these factors, we came to the realization that if we had access to a dynamic image-based model of the entire office, including the designated SID surfaces, we could automatically correct for changes in the time-varying geometric characteristics of the SID. Furthermore, if several cameras could see the display surfaces from a variety of angles, we should be able to observe view-dependent intensity and color variations in the designated display surfaces, thus inferring the surface reflectance properties. In other words, while obtaining an image-based model for the office we could autocalibrate all of the designated display surfaces. Thus the realization that the SID could in effect be almost anything or anywhere in the office! It wouldn’t matter if the surfaces were irregularly shaped, or if the geometry was changing over time, the image-based model would indicate the variations.", "Our goal is to generate images that appear correct to an observer when projected onto (potentially irregular) display surfaces. Since the observer can move around in the office, we currently use magnetic head-tracking to determine the viewer’s location. The inputs to the algorithm are a model of the surface, the projector’s intrinsic and extrinsic parameters, the viewer’s location, and a “desired image,” the image which we want the viewer to see. The desired image will typically be the result of conventional 3-D rendering. … our current implementation uses projective textures with OpenGL primitives to achieve hardware acceleration. The underlying projective textures [44] technique is an extension of perspectively-correct texture mapping that can be used to do arbitrary projection of two dimensional images onto geometry in real-time. We describe a two pass approach for rendering and displaying images of 3D scenes on potentially irregular surfaces. In the first pass, we compute the “desired image” for the viewer by rendering the 3D scene from the observer’s viewpoint. This desired image is stored as a texture map. In the second pass the texture is effectively projected from the user’s viewpoint onto the polygonal model of the display surface. The display surface (with the desired image texture mapped onto it) is then rendered from the projector’s viewpoint. The resulting image, when displayed by the projector, will produce the desired image for the viewer. As the user moves, the desired image changes and it is also projected from the user’s new location. Multiple projectors can be used to increase the display surface area. To ensure complete coverage of the display surface, every part of the display surface must be visible to at least one projector. To ensure complete coverage from a given viewpoint, at least one projector must be able to image on every surface visible from that viewpoint.”  Raskar anticipates a projector projecting images for first and second user viewpoints as the user moves corresponding to first and second edited images for different first and second viewing perspectives.  Further, as discussed above with respect to the camera system, Raskar’s system, as demonstrated in Figure 7, adapts the projected image based on geometrical changes of the surface on which the images are projected, i.e. movement of objects on the projected images, wherein first and second objects can cause a geometrical change in the projection surface.  If a viewer were viewing a static display (an image to be projected) at a first viewpoint, and then an object moved into the field of projection, the system would edit the image to be projected for the first viewpoint based on the object.  Then, after the viewer moved to a second viewpoint, and another object was moved into (or the first object remained) the field of projection, the image would be edited to be projected for the second viewpoint, based on the object(s).  Finally, Raskar’s system produces a series of edited images for the user’s perspective, i.e. as in the example of figure 7, the teapot image is warped according to the changing geometrical surface(s) on which the image is projected over time.)
The limitation(s) “each first edited image of the series of first edited images including an adjusted portion corresponding to a portion of the source image obscured by the object at a particular point in time for projection onto the object during the particular point in time, while the object moves, in a manner capable of making the object continuously appear transparent from the first perspective while the object moves ... each second edited image of the series of second edited images including an adjusted portion corresponding to a portion of the source image obscured by the object at a particular point in time for projection onto the object during the particular point in time, while the object moves, in a manner capable of making object continuously appear transparent from the second perspective while the object moves” is taught by Raskar (section 3.4, paragraph 4, figure 7, “Neither projector overlap nor self-occlusions of display surfaces from observer’s viewpoint need hinder the effective image from the user’s viewpoint. See Figure 7.”, "Figure 7: Multisurface rendering. (a) A teapot projected onto a single planar surface. (b) A distorted projection resulting from the introduction of a second planar display surface. (c) The final corrected projection obtained by extracting the display surface geometry and then employing our two-pass rendering scheme. The edges of the second planar surface—shown leaning against the wall on the desk in (c)—are highlighted with a dashed line.”  As shown in figure 7, if an object occludes the display surface, it is detected, and the display surface geometry is updated (sections 3.1-3.3, as cited and discussed above, describe structured light detection of surface geometry), allowing the rendering process to correct for the distortion caused by the occluding object, making it appear transparent from the viewer’s perspective.  Note that in the image from figure 7, the edges of the table/object are highlighted, because otherwise the table/object would appear invisible from the viewing perspective.  Further, Raskar indicates support for dynamic scenes (i.e. moving/changing objects/display surfaces, in section 3.1, indicating that the structured light technique “can be projected repeatedly to compute depth for dynamic scenes”, i.e. objects which are in motion, section 3.2 indicating a potential 60hz extraction rate, section 4 further indicating an effective 3hz depth extraction rate with corresponding projection of live video thereon).  In the example of figure 7, the system, at a first time, has an unoccluded display surface, and then an object is introduced which occludes the display surface at a later time, where the rendering process corrects for the distortion caused by the occluding object, and the rendering process is performed on a per-frame basis (i.e. section 3.4, describing the two-pass rendering process being performed for each image viewed by a user), such that while the object is moving to the position at the later time (i.e. making an “introduction” a rate that is likely slower than one third of a second, given its size), the rendering process corrects for the current extracted depth (updated at 3hz) in order to project a corrected image as in 7c, accounting for moving objects, i.e. dynamic scenes.)

    PNG
    media_image1.png
    325
    322
    media_image1.png
    Greyscale

The limitation “cause the projector to display the series of second edited images on the surface and the object as a series of second projected images visible from the second perspective, the series of second projected images interleaved with the series of first projected images” is partially taught by Raskar (As addressed above, Raskar’s system, as demonstrated in Figure 7, adapts the projected image as a series of images based on geometrical changes of the surface on which the images are projected, i.e. movement of objects on the projected images, wherein objects can cause a geometrical change in the projection surface over time.  If a viewer were viewing a static display (an image to be projected) at a first viewpoint, and then an object moved into the field of projection, the system would edit the image to be projected for the first viewpoint in order to eliminate the distortion caused by projecting on the object.  Then, after the viewer moved to a second viewpoint, and another object was moved into (or the first object remained) the field of projection, the image would be edited to be projected for the second viewpoint in order to eliminate the distortion caused by projecting on the object.  Further, Raskar suggests that the system may be used by multiple viewers simultaneously (e.g. figure 1, showing two co-located remote viewers sharing an office of the future (The first viewer is standing next to the seated viewer), figure 2, showing 2 users of the system) and further suggests that two images for two viewing perspectives would be beneficial, section  3.7, section 4, paragraph 3, “While our office of the future could certainly and possibly very effectively be used in a 2D-only mode, we believe that it is more compelling to consider its additional use as a 3D visualization environment. We need the ability to track viewers’ heads in order to render perspectively correct images. Interestingly enough, for monoscopic viewing one does not need the orientation of the eye because the display image is uniquely determined by the eye position. For stereoscopic viewing one needs to be able to either track one eye and the user’s head orientation, or two eyes, each with position only.”, “A better digital interface to DLP’s will also allow us to render stereo images at 60 Hz.”  Raskar indicates that stereo rendering (i.e. plural simultaneous viewing perspectives) would be desirable, but not yet implemented.)  However, this limitation is taught by Zink (Zink, e.g. abstract, paragraphs 10, 48-52, 54-60, figures 2, 5, 6, describes a multiple user stereoscopic projection system which uses shutter glasses to provide different stereoscopic sequences to different viewers in parallel.   It is noted that Zink teaches a single 3-chip DLP embodiment and a 3 1-chip DLP embodiment, and although figure 5 is illustrating a sequence for the 3 1-chip DLP embodiment, Zink teaches that the same sequence could be used for the 3-chip DLP embodiment.  As shown in figures 5-6, and described in paragraphs 54, 59, 60, the single 3-chip DLP projector interleaves the stereoscopic images for up to 3 viewers by synchronizing the opening of the shutter glasses with the display of each corresponding image in the sequence, i.e. the first user’s left eye image is projected when only the first user’s left shutter glass is open, followed by the second user’s left eye image and shutter glass, the first user’s right eye image and shutter glass, and the second user’s right eye image and shutter glass.), and further Kulik (abstract, “Stereoscopic multi-user systems provide multiple users with individual views of a virtual environment. We developed a new projection-based stereoscopic display for six users, which employs six customized DLP projectors for fast time-sequential image display in combination with polarization. Our intelligent high-speed shutter glasses can be programmed from the application to adapt to the situation. For instance, it does this by staying open if users do not look at the projection screen or switch to a VIP high brightness mode if less than six users use the system. Each user is tracked and can move freely in front of the display while perceiving perspectively correct views of the virtual environment.”  Kulik teaches tracking multiple viewers for stereoscopic projection using shutter glasses (figure 6), and a shuttered DLP projector.  It is noted that Kulik also teaches the use of polarization and rear projection, which is different from Raskar’s application, but analogous in the use of user tracking and DLP projectors.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raskar’s office of the future, the system integrated into a single housing unit as taught by Wilson2, to provide stereoscopic projected displays using Zink’s shutter based multi-user stereoscopic 3-chip DLP projection system and Kulik's multiple viewer tracking for stereoscopic projection using DLP projection because Raskar suggests the system should be usable by plural users simultaneously and also indicates the intent to include tracked stereoscopic projection with the DLP projector (section 3.7, section 4, paragraph 3) and Zink and Kulik provide the necessary tracking and view separation components, both for simultaneous plural users and stereoscopic projection, with Zink including a 3-chip projector embodiment, i.e. all the images are projected from a single location.  Further, the references are analogous art, directed to projector based view control, and the Zink and Kulik references have shared inventors.  It is additionally noted that in the modified system, the images projected for the second user/viewpoint are interleaved with the images projected for the first user/viewpoint, i.e. the series of second edited images are interleaved with the series of first edited images.
Regarding claim 4, the limitation “wherein the first edited image and the second edited image are the same source image prior to editing the source image” is taught by Raskar (section “Telecollaboration Interfaces”, paragraph 4, section 3.4, paragraph 3, “While such an endeavor would probably not be cost-effective solely for the purpose of telecollaboration, if it were of high enough quality one could use it for every-day 2D computer work, video, and 3D immersive visualization. … A more general-purpose autocalibration scheme would be preferable so that one could modify the display surface or projector configuration as needed. If one could modify the display surface, one could spontaneously add a “drawing board” onto their desktop and the system would account for it. If one had some flexibility over projector placement, one could for example add projectors in an overlapping manner to increase the display resolution (a high-resolution region), or image intensity, or side-by-side to increase the display surface area.”, “As the user moves, the desired image changes and it is also projected from the user’s new location.”,  It is noted that this claim is read on by the combination in multiple ways.  Raskar anticipates projectors increasing surface area of a drawing board image using side by side projection (i.e. drawing board image as the "same image", first and second images being selected as the first and second sides of the combined projection, with projection surface corrections provided at first and second times for an object(s) causing geometric changes to the projection surface).  Raskar also anticipates display of every-day 2D computer work, and video, and indicates correction is performed for moving viewer(s) or changing surface geometry, such that the “same image” could be the 2D computer display or video, corrected for a first and second viewpoints or projection surface geometries.)  
	Regarding claim 6, the limitation “wherein each image of the projected image, the first edited image, and second edited image is a dynamic image having a plurality of frames" is taught by Raskar (section 3.4, paragraph 3, section 4, paragraph 2, “We describe a two pass approach for rendering and displaying images of 3D scenes on potentially irregular surfaces. In the first pass, we compute the “desired image” for the viewer by rendering the 3D scene from the observer’s viewpoint. This desired image is stored as a texture map. In the second pass the texture is effectively projected from the user’s viewpoint onto the polygonal model of the display surface. The display surface (with the desired image texture mapped onto it) is then rendered from the projector’s viewpoint. The resulting image, when displayed by the projector, will produce the desired image for the viewer. As the user moves, the desired image changes and it is also projected from the user’s new location.”, “The office size is 10x10x10 feet, and is populated with five 800x600 resolution digital light projectors”, Raskar teaches that the images (which may themselves by dynamic video, as in section “Telecollaboration Interfaces”, paragraph 4) are updated for a user’s changing viewpoint (i.e. projected, first, and second images), and that multiple projectors are used (i.e. dynamic images having a plurality of frames).)
	The limitation “a dynamic image having a plurality of frames for viewing from at least two perspectives, wherein first perspective frames of the plurality of  frames of each image are interleaved with second perspective frames of the plurality of frames of the image, such that the first perspective frames are viewed from the first perspective through a first shuttering system that permits the first perspective frames of the first image to be viewed but not the second perspective frames of the image, and such that the second perspective frames are viewed from the second perspective is through a second shuttering system that permits the second perspective frames of the image to be viewed but not the first perspective frames of the image” is taught by Raskar as modified in view of Zink and Kulik (As in the claim 1 modification above, Raskar is modified to provide viewer tracking stereoscopic projected displays using Zink’s shutter based stereoscopic 3-chip DLP projection system and Kulik's multiple viewer tracking for stereoscopic projection and shuttered DLP projector)
	Regarding claim 7, the limitation “wherein the image is a three-dimensional image such that a left side portion of the first perspective frames of the image are to be viewed by a left eye of a user through a left side of the first shuttering system, and such that a right side portion of the first perspective frames of the first image are to be viewed by a right eye of the user through a right side of the first shuttering system” is taught by Raskar as modified by Zink (Zink, e.g. paragraphs 54-60, figures 5 and 6, as discussed in the claim 1 rejection above, the single 3-chip DLP projector interleaves the stereoscopic images for up to 3 viewers by synchronizing the opening of the shutter glasses with the display of each corresponding image in the sequence, i.e. the first user’s left eye image is projected when only the first user’s left shutter glass is open, followed by the second user’s left eye image and shutter glass, the first user’s right eye image and shutter glass, and the second user’s right eye image and shutter glass.)
	Regarding claim 8, the limitation "wherein a left side portion of the second perspective frames of the image are to be viewed by a left eye of a second user through a left side of the second shuttering system, and such that a right side portion of the second perspective frames of the image are to be viewed by a right eye of the second user through a right side of the second shuttering system" is taught by Raskar as modified by Zink (Zink, e.g. paragraphs 54-60, figures 5 and 6, as discussed in the claim 1 rejection above, the single 3-chip DLP projector interleaves the stereoscopic images for up to 3 viewers by synchronizing the opening of the shutter glasses with the display of each corresponding image in the sequence, i.e. the first user’s left eye image is projected when only the first user’s left shutter glass is open, followed by the second user’s left eye image and shutter glass, the first user’s right eye image and shutter glass, and the second user’s right eye image and shutter glass.)
Regarding claim 9, the limitation “detect an object in a field of projection of the projected image; and in response to detecting the object in the field of projection, edit the source image such that a portion of the source image corresponding to a location of the detected object is modified in the first edited image” is taught by Raskar (section 3.4, paragraph 4, figure 7, “Multiple projectors can be used to increase the display surface area. To ensure complete coverage of the display surface, every part of the display surface must be visible to at least one projector. To ensure complete coverage from a given viewpoint, at least one projector must be able to image on every surface visible from that viewpoint. The projectors’ viewpoints in the second pass typically remains fixed. Neither projector overlap nor self-occlusions of display surfaces from observer’s viewpoint need hinder the effective image from the user’s viewpoint. See Figure 7.”, " Figure 7: Multisurface rendering. (a) A teapot projected onto a single planar surface. (b) A distorted projection resulting from the introduction of a second planar display surface. (c) The final corrected projection obtained by extracting the display surface geometry and then employing our two-pass rendering scheme. The edges of the second planar surface—shown leaning against the wall on the desk in (c)—are highlighted with a dashed line.”  As shown in figure 7, if an object occludes the display surface, it is detected, and the display surface geometry is updated (sections 3.1-3.3 discuss structured light detection of surface geometry), allowing the rendering process to correct for the distortion caused by the occluding object.)
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1 and 9 above, i.e., in response to an object occluding the projection surface, the image is distorted to correctly project the obscured content onto the object.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over “The Office Of The Future: A Unified Approach to Image-Based Modeling and Spatially Immersive Displays” by Ramesh Raskar, et al, (hereinafter Raskar) in view of “PlayAnywhere: A Compact Interactive Tabletop Projection-Vision System” by Andrew D. Wilson (hereinafter Wilson2) in view of U.S. Patent Application Publication 2013/0169637 A1 (hereinafter Zink) in view of "C1x6: A Stereoscopic Six-User Display for Co-located Collaboration in Shared Virtual Environments" by Alexander Kulik, et al. (hereinafter Kulik) as applied to claim 1 above, and further in view of “iLamps: Geometrically Aware and Self-Configuring Projectors” by Ramesh Raskar, Jeroen van Baar, et al. (hereinafter van Baar).
Regarding claim 2, the limitation “edit the source image in a manner in which keystoning is reduced when viewed from the first perspective" is implicitly taught by Raskar (section 3.4, paragraphs 3, 5, “We describe a two pass approach for rendering and displaying images of 3D scenes on potentially irregular surfaces. In the first pass, we compute the “desired image” for the viewer by rendering the 3D scene from the observer’s viewpoint. This desired image is stored as a texture map. In the second pass the texture is effectively projected from the user’s viewpoint onto the polygonal model of the display surface. The display surface (with the desired image texture mapped onto it) is then rendered from the projector’s viewpoint. The resulting image, when displayed by the projector, will produce the desired image for the viewer. As the user moves, the desired image changes and it is also projected from the user’s new location. … To specify the viewing direction for projecting textures with monocular viewing, we only need the position of the user and not orientation…. The frustum is oriented from the viewer’s location toward the polygonal model of display surfaces. The user’s frustum parameters during the first pass and texture projection in the second pass are identical.”  It would be implicit to one of ordinary skill in the art that Raskar’s method corrects for keystoning effects, however, Raskar does not explicitly address keystoning.  In the interest of compact prosecution, this implicit teaching is explicitly taught by van Baar) However, this limitation is taught by van Baar (abstract, paragraph 2, section 1.3, paragraph 2, section 2, paragraph 3, section 3.1, paragraphs 1, 4, "We introduce a new technique for adaptive projection on nonplanar surfaces using conformal texture mapping.”, ” We are inspired by projector-based display systems that go beyond the traditional presentation or multi-projector tiled displays: Office of the Future [Raskar et al. 1998],” “In isolation, the unit can be used for several applications including (i) smart keystone correction”, “This section describes how to display an image that has minimum stretch or distortion over the illuminated region. Consider first a planar surface like a movie screen – the solution is to project images as if the audience is viewing the movie in a fronto-parallel fashion, and this is achieved by keystone correction when the projector is skewed. Now consider a curved surface or any non-planar surface in general. Intuitively, we wish to ’wallpaper’ the image onto the display surface, so that locally each point on the display surface is undistorted when viewed along the surface normal.”, “The steps of our algorithm are as follows. 1. Project structured light from the projector, capture images with a rigidly attached calibrated camera, and create a 3D mesh D of the surface. … Texture-map the input image onto the original mesh D, using U’ as texture coordinates, and render D from the viewpoint of the projector.”  van Baar teaches a correction method analogous to Raskar, and explicitly indicates that keystone correction is one of the corrections performed.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raskar’s office of the future, the system integrated into a single housing unit as taught by Wilson2, providing stereoscopic projected displays using Zink’s shutter based multi-user stereoscopic 3-chip DLP projection system and Kulik's multiple viewer tracking for stereoscopic projection, to use van Baar's conformal projection algorithm in order to project onto non-planar surfaces, with keystone correction, because van Baar indicates Raskar is relevant prior art, and because it would allow Raskar's office of the future to use non-planar surfaces as projection surfaces.
Regarding claim 3, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above, in that keystoning is induced by projecting onto a non-perpendicular surface, and the rejection as mapped to claim 1 addresses the claimed differing viewpoints.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “The Office Of The Future: A Unified Approach to Image-Based Modeling and Spatially Immersive Displays” by Ramesh Raskar, et al, (hereinafter Raskar) in view of “PlayAnywhere: A Compact Interactive Tabletop Projection-Vision System” by Andrew D. Wilson (hereinafter Wilson2) in view of U.S. Patent Application Publication 2013/0169637 A1 (hereinafter Zink) in view of "C1x6: A Stereoscopic Six-User Display for Co-located Collaboration in Shared Virtual Environments" by Alexander Kulik, et al. (hereinafter Kulik) as applied to claim 4 above, and further in view of U.S. Patent Application Publication 2009/0168026 A1 (hereinafter Dunn).
	Regarding claim 5, the limitation “edit the source image by removing image data from a first portion of the source image” is partially taught by Raskar (section 3.5, paragraphs 1, 3, “We use the traditional computer graphics phrase “alpha values” to describe the blending functions. When building some sort of a tiled multi-projector SID, one is faced with two approaches for handling the transitions between the projected images: one can either design the system such that the images do not overlap but can be adjusted so that they are barely touching and thus “seamless,” or one can allow projected images to overlap and employ some means of blending.  … We implemented a weighting function by assigning alpha values between 0 and 1 to every pixel in every projector, and as described in section 3.3 ensure that every illuminated world point corresponding to a single camera pixel has an alpha sum equal to one.”  While Raskar does teach alpha blending, Raskar doesn’t explicitly teach that portions of a projection have an alpha value set to 0.)  However, this limitation is taught by Dunn (paragraphs 36-38, “FIG. 5 is an illustration of a presenter 170 occluding the presentation and being projected upon by the projection device. As shown, the projected light or projected image 510 is blocked by the presenter 170.  Stated differently, the projected image falls upon the presenter when the presenter enters into the projected image. This is undesirable for both presenter and audience: the presenter may be blinded by the bright projected light, … FIG. 6. is an illustration of a dynamic mask corresponding to an isolated image of a presenter in accordance with a possible embodiment. The mask is derived from a depth imaging segmentation of foreground and background. Depth imaging provides a practical method of identifying those pixels of a projected image that are occupied by the presenter or other foreground object being projected onto by the projection device. If the viewpoint of the depth image is the same (or very close) to that of the projector, the isolated image can be computed by directly identifying the foreground pixels in the depth image. … The mask 610 is dynamic in that its shape and size are modified in real time according to the presenter's movement and position. The dynamic mask 610 can then be combined with the projected image to inhibit or reduce or otherwise modify the projected image in that area occupied by the presenter. Put another way, the created dynamic mask is used so that at least one pixel of a projected image is modified according to its location with respect to the dynamic mask. FIG. 7 is a modification of a projected image with a dynamic mask in accordance to an embodiment of the invention. The dynamic mask 610 has been combined with the projected image to produce a composite image. This composite image when projected by projection device 180 will have the illumination modified 710 for the pixels corresponding to the presenter's position. The modification is a reduction in illumination, a substitution of colors or textures that blend better with the presenter, shining a non-image light on the presenter, or other effect designed to improve the presenter's or the audience's presentation experience.”  Dunn teaches that a projector should modify the portion of the projection falling on a presenter, including reduction of illumination, in order to avoid blinding the presenter.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raskar’s office of the future, using Wilson2’s depth camera based interactions, providing stereoscopic projected displays using Zink’s shutter based multi-user stereoscopic 3-chip DLP projection system and Kulik's multiple viewer tracking for stereoscopic projection, to perform Dunn’s method of reducing light falling on a presenter to avoid blinding the presenter (for all images to be projected), by adjusting Raskar’s alpha values controlling brightness of an area of the projection.  Additionally, the references are analogous art, i.e. adjusting a projected images in real time for user interaction.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “The Office Of The Future: A Unified Approach to Image-Based Modeling and Spatially Immersive Displays” by Ramesh Raskar, et al, (hereinafter Raskar) in view of “PlayAnywhere: A Compact Interactive Tabletop Projection-Vision System” by Andrew D. Wilson (hereinafter Wilson2) in view of U.S. Patent Application Publication 2013/0169637 A1 (hereinafter Zink) in view of "C1x6: A Stereoscopic Six-User Display for Co-located Collaboration in Shared Virtual Environments" by Alexander Kulik, et al. (hereinafter Kulik) as applied to claim 9 above, and further in view of “OmniTouch: Wearable Multitouch Interaction Everywhere” by Chris Harrison, et al. (hereinafter Harrison).
Regarding claim 14, the limitation “edit the source image so as to incorporate one or more user preferences of a user that is to view the first edited image from the first perspective" is not explicitly taught by Raskar as modified by Wilson2 (Raskar discusses editing the image to be projected in response to detecting an change in the projection surface, but does not explicitly suggest consideration of user preferences.)  However, this limitation is taught by Harrison (section “Summoning & Defining Interactive Areas”, paragraph 1, section “User-Specified Placement”, paragraphs 1-2, section “Making Use of Rich Metadata”, “Determining where to place an interface and how large it should be is non-trivial.”, ” An entirely different approach is to let the user define the interactive area. This sidesteps much of the complexity described above, as users have a good innate sense of where interfaces should be centered and how big they should be. This exposes a high level of customization to users. However, this flexibility comes at the expense of requiring additional user interaction before an interface can be utilized. In our prototype system, we provide two mechanisms for user specified placement, although many options are possible. The simplest is for a user to “click” on a surface, causing a generically sized interface to be centered at that location. Alternatively a user can click and drag to position and size in one continuous action (Figure 9). As with the classification-driven approach, once the interface is established, we update its location and orientation frame-by-frame.”, “Our surface tracking procedure generates a variety of metadata, such as whether a surface is public or private, organic or flat, big or small, and vertically or horizontally oriented – all of which are exposed to applications wishing to be more context sensitive. For example, the orientation of a hand or handheld surface could be used to determine if the content is visible to only the user or to others (Figure 12) [14].”  Harrison teaches allowing a user to define projection surfaces according to user preferences, e.g. placement, privacy.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raskar’s office of the future, the system integrated into a single housing unit as taught by Wilson2, providing stereoscopic projected displays using Zink’s shutter based multi-user stereoscopic 3-chip DLP projection system and Kulik's multiple viewer tracking for stereoscopic projection, to incorporate Harrison’s additional user specified projected surfaces because Raskar suggests flexible definition of projected surfaces (e.g. section “Every Millimeter at Every Millisecond”, paragraph 2), and because Harrison is analogous art to Raskar and Wilson2, directed to a computer controlling a camera and projector for a projected interface adaptive to the surfaces on which it is displayed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “The Office Of The Future: A Unified Approach to Image-Based Modeling and Spatially Immersive Displays” by Ramesh Raskar, et al, (hereinafter Raskar) in view of “PlayAnywhere: A Compact Interactive Tabletop Projection-Vision System” by Andrew D. Wilson (hereinafter Wilson2) in view of U.S. Patent Application Publication 2013/0169637 A1 (hereinafter Zink) in view of "C1x6: A Stereoscopic Six-User Display for Co-located Collaboration in Shared Virtual Environments" by Alexander Kulik, et al. (hereinafter Kulik) in view of U.S. Patent Application Publication 2011/0288964 A1 (hereinafter Linder).
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, i.e. Raskar’s office of the future system, housed together as taught by Wilson2, with stereoscopic projection support (interleaved projected images) as suggested by Raskar, and taught by Frohlich and Kulik, with exception of the limitation “a cam light” carrying the projector, camera, and controller, which is not explicitly taught by Raskar, Wilson2, Frohlich, or Kulik (none of the references discuss a “cam light” housing).  However, this limitation is suggested by Linder (paragraphs 4-6 describe a projection and camera device analogous to Raskar’s "I/O bulbs", i.e. an "I/O device is sometimes referred to as a "Bulb"", and further suggests designing the bulb (containing "at least a pico-projector, two cameras, a depth sensor and an onboard computer”) such that it may be "screwed into a conventional lamp socket” (e.g. paragraphs 20, 48, 51)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raskar’s office of the future, integrated into a single housing as taught by Wilson2, providing stereoscopic projected displays using Zink’s shutter based multi-user stereoscopic 3-chip DLP projection system and Kulik's multiple viewer tracking for stereoscopic projection, to further incorporate Linder’s suggested compatibility with conventional lamp sockets, in order to allow the integrated camera/projection/computing device to be used in any conventional lamp socket.  It is further noted that allowing the device to be used in any conventional lamp socket would include any conventional lamp corresponding to "a cam light", such that using the device in a conventional lamp corresponding to “a cam light” would read on the claimed housing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “The Office Of The Future: A Unified Approach to Image-Based Modeling and Spatially Immersive Displays” by Ramesh Raskar, et al, (hereinafter Raskar) in view of “PlayAnywhere: A Compact Interactive Tabletop Projection-Vision System” by Andrew D. Wilson (hereinafter Wilson2) in view of U.S. Patent Application Publication 2013/0169637 A1 (hereinafter Zink) in view of "C1x6: A Stereoscopic Six-User Display for Co-located Collaboration in Shared Virtual Environments" by Alexander Kulik, et al. (hereinafter Kulik) in view of U.S. Patent Application Publication 2011/0288964 A1 (hereinafter Linder) as applied to claims 15 above, and further in view of "Combining Multiple Depth Cameras and Projectors for Interactions On, Above, and Between Surfaces" by Andrew D. Wilson, et al. (hereinafter Wilson).
	Regarding claim 16, “the camera is capable of capturing captured data representing user interaction with the image; and the processing element ... detects the user interaction as an image input event using the captured data representing the user interaction” is not explicitly taught by Raskar as modified by Wilson2 (Raskar discusses editing the image to be projected in response to detecting an change in the projection surface, and a desire for user interaction through gesture input (e.g. section 5, paragraph 3), which had not yet been implemented.)  However, this limitation is taught by Wilson (abstract, "Virtual Cameras”, "Future Work", “Instrumented with multiple depth cameras and projectors, LightSpace is a small room installation designed to explore a variety of interactions and computational strategies related to interactive displays and the space that they inhabit. LightSpace cameras and projectors are calibrated to 3D real world coordinates, allowing for projection of graphics correctly onto any surface visible by both camera and projector. Selective projection of the depth camera data enables emulation of interactive displays on un-instrumented surfaces (such as a standard table or office desk), as well as facilitates mid-air interactions between and around these displays.”, “Furthermore, we use the same contact tracking technique in the plan camera to track different users throughout the space visible from our cameras (see the differently colored users in Figure 9). It is both simple and amusing to distinguish and highlight the real users in the space by projecting a color on their bodies as they move through space. When two entities touch, shake hands or lean on each other, their respective highlight colors can merge into one color. This color highlighting could signal the transfer of an object from one user to another, for example.”, “LightSpace hints at a broad range of interactions that involve projecting onto users’ bodies. … Or consider a menu that unrolls itself along the user’s arm when they touch a button in the room, making a selection with the other hand (as in [9]).” Wilson teaches capturing data regarding a user for interaction with a projected surface display, including multiple captured inputs at varied times and locations, as well as controls projected onto a user’s body.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raskar’s office of the future, integrated into a single housing as taught by Wilson2, providing stereoscopic projected displays using Zink’s shutter based multi-user stereoscopic 3-chip DLP projection system and Kulik's multiple viewer tracking for stereoscopic projection, to include Wilson’s depth camera based interactions because Raskar indicates it would be desirable to support gesture interaction (e.g. section 5, paragraph 3) and because Wilson indicates the goal is similar to Raskar's office of the future, and further because the references are analogous art directed to ubiquitous displays using cameras and projectors.  In the combination, a user's viewpoint is tracked for maintaining the user's perspectively correct image, as taught by Raskar, and further includes gesture interactions as suggested by Raskar and taught by Wilson.  Further, Wilson provides additional modes of interaction, i.e. projecting touch controls onto a user’s body.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “The Office Of The Future: A Unified Approach to Image-Based Modeling and Spatially Immersive Displays” by Ramesh Raskar, et al, (hereinafter Raskar) in view of “PlayAnywhere: A Compact Interactive Tabletop Projection-Vision System” by Andrew D. Wilson (hereinafter Wilson2) in view of U.S. Patent Application Publication 2013/0169637 A1 (hereinafter Zink) in view of "C1x6: A Stereoscopic Six-User Display for Co-located Collaboration in Shared Virtual Environments" by Alexander Kulik, et al. (hereinafter Kulik) in view of U.S. Patent Application Publication 2011/0288964 A1 (hereinafter Linder) in view of "Combining Multiple Depth Cameras and Projectors for Interactions On, Above, and Between Surfaces" by Andrew D. Wilson, et al. (hereinafter Wilson)
Regarding claim 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1, 15 and 16 above, i.e. Raskar’s office of the future system, housed together as taught by Wilson2, with multiple viewer stereoscopic projection support (simultaneous projected images for different viewpoints) as suggested by Raskar, and taught by Frohlich and Kulik, which can be screwed into any conventional lamp socket housing (which could include any conventional lamp corresponding to "a cam light"),  as well as detecting input events representing user interaction with projected images as taught by Wilson in the claim 16 rejection.  While claim 18 requires two input events on two images, the modification as in the claim 16 rejection allows for input events to be detected on any projected image.
Regarding claim 19, the limitation “wherein the projection system, the camera system, and the control system are integrated and are designed to sit on a same flat surface onto which the projection system projects" is taught by Raskar as modified by Wilson2 (Figures 1 and 2 show exemplary configurations of an integrated projector, camera, controller system projecting onto the surface the system sits on.)
Regarding claim 20, the limitation “wherein the projection system is configured to be coupled to a recessed lighting receptacle within a ceiling” is taught by Raskar and Linder (Raskar, figures 2a, 8, disclosing implementations attached to a ceiling.  As shown in figure 8, the camera and projectors may be at least partially recessed within a ceiling.  Further, as taught by Linder, the device may be constructed so that it can be used in any conventional lamp socket, which could include any conventional lamp socket housing which fits within a recessed lighting receptacle within a ceiling, as suggested by Raskar in figure 8.)

    PNG
    media_image2.png
    162
    498
    media_image2.png
    Greyscale



Response to Arguments
Applicant’s arguments, see pages 9-15, filed 6/3/22, with respect to the rejection(s) of claim(s) 1-9, 13-16, and 18-20 under 35 U.S.C. 103 in view of Raskar, Wilson2, Frohlich, and Kulik, (and others for some depending and independent claims) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Raskar, Wilson2, Zink, and Kulik, (and others for said depending and independent claims).
It is noted that the Zink reference, like the replaced Frohlich reference, is by the same shared inventive group as the Kulik reference, but unlike Frohlich, Zink specifically teaches the above discussed single 3-chip DLP embodiment, corresponding to the claimed projection from a single location, i.e. a single projector projecting all of the images for both viewers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619